DETAILED ACTION
This Office action is in response to the filing of this application on 12 September 2019.  Claim(s) 1-10 are pending in the application. Claims 1 and 7 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fasoli et al., US Patent 8199576 B2.
With respect to claim 1, Fasoli discloses an electrode (LBL.sub.11, fig. 3); a charge storage layer (M.sub.111, fig. 3) that is arranged on the electrode (LBL.sub.11, fig. 3) via a first interlayer insulating layer (barrier layer in between word line, memory  element and bit line, as shown in figure 15;column 17, lines 56-67; column 18, lines 1-5 teaches the metal oxide composite structure is in a non-conductive (high resistance) state) and stores charges; and a semiconductor wiring (WL.sub.10) which has electric conductivity, that is arranged on the charge storage layer (M.sub.111, fig. 3) via a second interlayer insulating layer (barrier layer in between word line, memory  element and bit line, as shown in figure 15; column 17, lines 56-67; column 18, lines 1-5 teaches the metal oxide composite structure is in a non-conductive (high resistance) state), and comprises a region (region between LBL and M.sub.111, fig. 3) facing the charge storage layer (M.sub.111, fig. 3), a resistance value of the region (region between LBL and M.sub.111, fig. 3; column 3, lines 10-29 ” memory elements used in the three-dimensional array are preferably variable resistive ”) being variable according to magnitude of potential corresponding to an amount of charges stored in the charge storage layer (M.sub.111, fig. 3),  and a voltage value (column 3, lines 11-15; resistance (and thus inversely the conductance) of the individual memory elements is typically changed as a result of a voltage placed across the orthogonally intersecting conductors to which the element is connected) of a reading signal supplied and passing through the semiconductor wiring (WL.sub.10) being varied according to the resistance value . 
Fasoli teaches the resistance of the individual memory elements is typically changed as a result of a voltage placed across the orthogonally intersecting conductors to which the element is connected, however, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  
With respect to claim 2, Fasoli discloses wherein in a case where the electrode (LBL.sub.11, fig. 3) is in an electrically floating state (column 11, lines 62-67), the resistance value of the region (region between LBL and M.sub.111, fig. 3) of the semiconductor wiring (WL.sub.10) is increased when the potential of the charge storage layer (M.sub.111, fig. 3) is a high potential with respect to a predetermined reference potential, and reduced when the potential of the charge storage layer (M.sub.111, fig. 3) is a low potential with respect to the predetermined reference potential, whereby the voltage value (column 3, lines 11-15;resistance (and thus inversely the conductance) of the individual memory elements is typically 
With respect to claim 3, Fasoli discloses wherein when the charge storage layer (M.sub.111, fig. 3) is at a negative potential and a positive voltage is applied to the electrode (LBL.sub.11, fig. 3), electrons in the charge storage layer (M.sub.111, fig. 3) are attracted to aside of the electrode (LBL.sub.11, fig. 3) so that the resistance value of the region (region between LBL and M.sub.111, fig. 3) of the semiconductor wiring (WL.sub.10) is not increased, thereby suppressing a drop in the region (region between LBL and M.sub.111, fig. 3) of the voltage value (column 3, lines 11-15;resistance (and thus inversely the conductance) of the individual memory elements is typically changed as a result of a voltage placed across the orthogonally intersecting conductors to which the element is connected) of the reading signal flowing through the semiconductor wiring (WL.sub.10). 
With respect to claim 4, Fasoli discloses wherein the first interlayer insulating layer (barrier layer in between word line, memory  element and bit line, as shown in figure 15;column 17, lines 56-67; column 18, lines 1-5 teaches the metal oxide composite structure is in a non-conductive (high resistance) state) has a film thickness that prevents charges stored in the charge storage layer (M.sub.111, fig. 3) from leaking to a side of the electrode (LBL.sub.11, fig. 3) Fasoli did not discloses film can be allows writing and erasure of data by charges,  however, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  
With respect to claim 5, Fasoli discloses wherein the second interlayer insulating layer (barrier layer in between word line, memory  element and bit line, as shown in figure 15;column 17, lines 56-67; column 18, lines 1-5 teaches the metal oxide composite structure is in a non-conductive (high resistance) state) has a film thickness that prevents charges stored in the charge storage layer (M.sub.111, fig. 3) from leaking to a side of the semiconductor wiring (WL.sub.10) and allows the stored charges to change a resistance value of the semiconductor wiring (WL.sub.10). 


With respect to claim 7, Fasoli discloses a memory cell array (M.sub.zxy, fig. 3) that comprises, as memory cells (M.sub.111, 121,131, fig. 3), a plurality of voltage-variable type memory elements configured by a plurality of word lines (WL.sub.zy, fig. 3) arranged in parallel, a plurality of bit lines (LBL.sub.xy, fig. 3) that intersect the word lines (WL.sub.zy, fig. 3) and are arranged in parallel, and a charge storage layer (M.sub.111, fig. 3) arranged to interpose an interlayer insulating layer (barrier layer in between word line, memory  element and bit line, as shown in figure 15;column 17, lines 56-67; column 18, lines 1-5 teaches the metal oxide composite structure is in a non-conductive (high resistance) state) between lines at each of intersection positions of the word lines (WL.sub.zy, fig. 3) and the bit lines (LBL.sub.xy, fig. 3). Fasoli discloses a control circuit column 31, lines 60-65 however Fasoli did not discloses that the control circuit applies a first voltage to a word line (WL.sub.10, fig. 3) associated with a non-selected memory cell (M.sub.111, fig. 3), sets a word line (WL.sub.10, fig. 3) associated with a selected memory cell (M.sub.111, fig. 3) to an electrically floating state (column 11, lines 62-67), and determines a level of data stored in the selected memory cell (M.sub.111, fig. 3) based on change of a voltage value (column 3, lines 11-15;resistance (and thus inversely the conductance) of the individual memory elements is typically changed as a result of a voltage placed across the orthogonally intersecting conductors to which the element is connected) of a data estimation signal applied to a bit line (LBL.sub.11, fig. 3) associated with the selected memory cell (M.sub.111, fig. 3) during a reading operation. However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a 
With respect to claim 8, Fasoli discloses a control circuit column 31, lines 60-65 Fasoli did not discloses that the control circuit wherein a resistance value of the bit line (LBL.sub.11, fig. 3) is changed based on magnitude of potential corresponding to an amount of charges stored in the charge storage layer (M.sub.111, fig. 3) of the selected memory cell (M.sub.111, fig. 3), and the data estimation signal is varied to a voltage value (column 3, lines 11-15;resistance (and thus inversely the conductance) of the individual memory elements is typically changed as a result of a voltage placed across the orthogonally intersecting conductors to which the element is connected) corresponding to the resistance value. However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device.  The device of Fasoli is structurally identical to Applicant's claimed device.  Therefore, Applicant’s claimed device is not patentable over the prior art device of Fasoli, since the claimed device is not patentably distinguishable from the prior art device of Fasoli. In addition, since the only distinction between Applicant's claimed device and that of Fasoli is recited in functional language, it is incumbent upon Applicant to show that the device of Fasoli is not capable of operating as claimed.  
With respect to claim 9, Fasoli discloses a control circuit column 31, lines 60-65 Fasoli did not discloses that the control circuit wherein during data writing, the control circuit sets a word line (WL.sub.10, fig. 3) and a bit line (LBL.sub.11, fig. 3) associated with a non-selected memory cell (M.sub.111, fig. 3) to an electrically floating state (column 11, lines 62-67), applies a second voltage to a word line (WL.sub.10, fig. 3) associated with a selected memory cell (M.sub.111, fig. 3), and applies a 
With respect to claim 10, Fasoli discloses a memory device Fasoli did not discloses wherein during reading operation, in a case where data has been stored in a selected memory cell (M.sub.111, fig. 3), a region (region between LBL and M.sub.111, fig. 3) of the bit line (LBL.sub.11, fig. 3) which faces the charge storage layer (M.sub.111, fig. 3) is increased in resistance value by negative charges stored in the charge storage layer (M.sub.111, fig. 3) when the word line (WL.sub.10, fig. 3) is in the floating state (column 11, lines 62-67), and a first data output signal in which a voltage value (column 3, lines 11-15;resistance (and thus inversely the conductance) of the individual memory elements is typically changed as a result of a voltage placed across the orthogonally intersecting conductors to which the element is connected) of the data estimation signal passing through the bit line (LBL.sub.11, fig. 3) is caused to drop is read out, and in a case where data has not been stored in a selected memory cell (M.sub.111, fig. 3), the region (region between LBL and M.sub.111, fig. 3) of the bit line (LBL.sub.11, fig. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822